

115 HR 5442 IH: A Fast-Tracked Executive Rescission Review (AFTERR) of Appropriations Act of 2018
U.S. House of Representatives
2018-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5442IN THE HOUSE OF REPRESENTATIVESApril 9, 2018Mr. Norman introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to provide for a legislative
			 line-item veto to expedite consideration of rescissions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as A Fast-Tracked Executive Rescission Review (AFTERR) of Appropriations Act of 2018. 2.Congressional consideration of proposed rescissions and deferrals of budget authority and obligation limitationsTitle X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B (except for sections 1015, 1016, and 1013, which are transferred and redesignated as sections 1017, 1018, and 1019, respectively) and part C and by inserting after part A the following:
			
				BCongressional consideration of proposed rescissions and deferrals of budget authority and
			 obligation limitations
					1011.Congressional consideration of proposed rescissions and deferrals of budget authority and
 obligation limitations(a)Proposed rescissionsWithin 10 days after the enactment of any bill or joint resolution providing any funding, the President may propose, in the manner provided in subsection (b), the rescission of all or part of any dollar amount of such funding.
 (b)Special messageIf the President proposes that Congress rescind funding, the President shall transmit a special message to Congress containing the information specified in this subsection.
 (1)Packaging of requested rescissionsFor each piece of legislation that provides funding, the President shall request at most 2 packages of rescissions (but in the case of an omnibus appropriation measure 5 such packages) and the rescissions in each package shall apply only to funding contained in that legislation. The President shall not include the same rescission in both packages.
 (2)TransmittalThe President shall deliver each message requesting a package of rescissions to the Secretary of the Senate if the Senate is not in session and to the Clerk of the House of Representatives if the House is not in session. The President shall make a copy of the transmittal message publicly available, and shall publish in the Federal Register a notice of the message and information on how it can be obtained.
 (3)Contents of special messageFor each request to rescind funding under this part, the transmittal message shall— (A)specify—
 (i)the dollar amount to be rescinded; (ii)the agency, bureau, and account from which the rescission shall occur;
 (iii)the program, project, or activity within the account (if applicable) from which the rescission shall occur;
 (iv)the amount of funding, if any, that would remain for the account, program, project, or activity if the rescission request is enacted; and
 (v)the reasons the President requests the rescission; and (B)designate each separate rescission request by number; and include proposed legislative text of an approval bill to accomplish the requested rescissions which may not include—
 (i)any changes in existing law, other than the rescission of funding; or (ii)any supplemental appropriations, transfers, or reprogrammings.
 1012.Grants of and limitations on Presidential authority(a)Presidential authority To withhold fundingNotwithstanding any other provision of law and if the President proposes a rescission of funding under this part, the President may, subject to the time limits provided in subsection (c), temporarily withhold that funding from obligation.
 (b)Withholding available only once per proposed rescissionExcept as provided in section 1019, the President may not invoke the authority to withhold funding granted by subsection (a) for any other purpose.
 (c)Time limitsThe President shall make available for obligation any funding withheld under subsection (a) on the earliest of—
 (1)the day on which the President determines that the continued withholding or reduction no longer advances the purpose of legislative consideration of the approval bill;
 (2)the 30th day following the date of enactment of the appropriations measure to which the approval bill relates; or
 (3)the last day that the President determines the obligation of the funding in question can no longer be fully accomplished in a prudent manner before its expiration.
							(d)Deficit reduction
 (1)In generalFunds that are rescinded under this part shall be dedicated only to reducing the deficit or increasing the surplus.
 (2)Adjustment of levels in the concurrent resolution on the budgetNot later than 3 days of session after the date of enactment of an approval bill as provided under this part, the chairs of the Committees on the Budget of the Senate and the House of Representatives shall revise allocations and aggregates and other appropriate levels under the appropriate concurrent resolution on the budget to reflect the rescissions, and the Committees on Appropriations of the House of Representatives and the Senate shall report revised suballocations pursuant to section 302(b) of title III, as appropriate.
 (3)Adjustments to statutory limitsNot later than 3 days after enactment of an approval bill provided under this section, the President shall revise downward by the amount of the rescissions applicable limits under the Balanced Budget and Emergency Deficit Control Act of 1985.
							1013.Procedures for Expedited Consideration(a)Expedited Consideration
 (1)Introduction of approval billThe majority leader of each House or a designee shall (by request) introduce an approval bill as defined in section 1015 not later than the third day of session of that House after the date of receipt of a special message transmitted to the Congress under section 1011(b).
							(2)Consideration in the house of representatives
 (A)Referral and reportingAny committee of the House of Representatives to which an approval bill is referred shall report it to the House without amendment not later than the third legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar.
 (B)Proceeding to considerationNot later than 3 legislative days after the approval bill is reported or a committee has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the approval bill in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces an intention to the House to offer the motion provided that such notice may not be given until the approval bill is reported or a committee has been discharged from further consideration thereof. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that special message. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationIf the motion to proceed is agreed to, the House shall immediately proceed to consider the approval bill in the House without intervening motion. The approval bill shall be considered as read. All points of order against the approval bill and against its consideration are waived. The previous question shall be considered as ordered on the approval bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill. A motion to reconsider the vote on passage of the approval bill shall not be in order.
								(3)Consideration in the senate
 (A)Committee actionThe appropriate committee of the Senate shall report without amendment the approval bill as defined in section 1015(2) not later than the third session day after introduction. If a committee fails to report the approval bill within that period or the Senate has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, the Committee shall be automatically discharged from further consideration of the approval bill and it shall be placed on the appropriate calendar.
 (B)Motion to proceedNot later than 3 session days after the approval bill is reported in the Senate or the committee has been discharged thereof, it shall be in order for any Senator to move to proceed to consider the approval bill in the Senate. The motion shall be decided without debate and the motion to reconsider shall be deemed to have been laid on the table. Such a motion shall not be in order after the Senate has disposed of a prior motion to proceed with respect to the approval bill.
 (C)ConsiderationIf a motion to proceed to the consideration of the approval bill is agreed to, the Senate shall immediately proceed to consideration of the approval bill without intervening motion, order, or other business, and the approval bill shall remain the unfinished business of the Senate until disposed of. Consideration on the bill in the Senate under this subsection, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours equally divided in the usual form. All points of order against the approval bill or its consideration are waived. Consideration in the Senate on any debatable motion or appeal in connection with the approval bill shall be limited to not more than 1 hour. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the approval bill is not in order. A motion to reconsider the vote by which the approval bill is agreed to or disagreed to is not in order.
 (4)Amendments prohibitedNo amendment to, or motion to strike a provision from, an approval bill considered under this section shall be in order in either the Senate or the House of Representatives.
							(5)Coordination with action by other house
 (A)In generalIf, before passing the approval bill, one House receives from the other a bill— (i)the approval bill of the other House shall not be referred to a committee; and
 (ii)the procedure in the receiving House shall be the same as if no approval bill had been received from the other House until the vote on passage, when the bill received from the other House shall supplant the approval bill of the receiving House.
 (B)This paragraph shall not apply to the House of Representatives. (b)LimitationSubsection (a) shall apply only to an approval bill, as such term is defined in section 1015(2), introduced pursuant to subsection (a)(1).
 (c)Extended time periodIf Congress adjourns at the end of a Congress prior to the expiration of the periods described in sections 1012(c)(2) and 1014 and an approval bill was then pending in either House of Congress or a committee thereof, or an approval bill had not yet been introduced with respect to a special message, or before the applicable 10-day period specified in section 1011(a) has expired, then within the first 3 days of session, the President shall transmit to Congress an additional special message containing all of the information in the previous, pending special message and an approval bill may be introduced within the first five days of session of the next Congress and shall be treated as an approval bill under this part, and the time periods described in sections 1012(c)(2) and 1014 shall commence on the day of introduction of that approval bill.
 (d)Approval bill procedureIn order for an approval bill to be considered under the procedures set forth in this part, the bill must meet the definition of an approval bill and must be introduced no later than the third day of session following the beginning of the period described in section 1013(a)(1) or the fifth day in the case of subsection (c).
 (e)CBO EstimateUpon receipt of a special message under section 1101 proposing to rescind all or part of any funding, CBO shall prepare and submit to the appropriate committees of the House of Representatives and the Senate an estimate of the reduction in budget authority which would result from the enactment of the proposed rescissions.
 1014.Treatment of rescissionsRescissions proposed by the President under this part shall take effect only upon enactment of the applicable approval bill. If an approval bill is not enacted into law within 30 days from the enactment of the appropriation measure to which the approval bill relates, then the approval bill shall not be eligible for expedited consideration under the provisions of this part.
 1015.DefinitionsAs used in this part: (1)Appropriation measureThe term appropriation measure means an Act referred to in section 105 of title 1, United States Code, including any general or special appropriation Act, or any Act making supplemental, deficiency, or continuing appropriations, that has been enacted into law pursuant to article I, section 7, of the Constitution of the United States.
 (2)Approval billThe term approval bill means a bill which only approves rescissions of funding in a special message transmitted by the President under this part and—
 (A)the title of which is as follows: A bill approving the proposed rescissions transmitted by the President on ___, the blank space being filled in with the date of transmission of the relevant special message and the public law number to which the message relates; and
 (B)which provides only the following after the enacting clause: That the Congress approves the proposed rescissions ___, the blank space being filled in with the list of the rescissions contained in the President’s special message, as transmitted by the President in a special message on ____, the blank space being filled in with the appropriate date, regarding ____., the blank space being filled in with the public law number to which the special message relates.
 (3)Rescind or rescissionThe terms rescind or rescission mean to permanently cancel or prevent budget authority or outlays available under an obligation limit from having legal force or effect.
 (4)Congressional Budget OfficeThe term CBO means the Director of the Congressional Budget Office. (5)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States.
 (6)Deferral of budget authorityThe term deferral of budget authority includes— (A)withholding or delaying the obligations or expenditure of budget authority (whether by establishing reserves or otherwise) provided for projects or activities; or
 (B)any other type of Executive action or inaction which effectively precludes the obligation or expenditure of budget authority, including authority to obligate by contract in advance of appropriations as specifically authorized by law.
							(7)Funding
 (A)Except as provided in subparagraph (B), the term funding means all or part of the dollar amount of budget authority or obligation limit— (i)specified in an appropriation measure, or the dollar amount of budget authority or obligation limit required to be allocated by a specific proviso in an appropriation measure for which a specific dollar figure was not included;
 (ii)represented separately in any table, chart, or explanatory text included in the statement of managers or the governing committee report accompanying such law; or
 (iii)represented by the product of the estimated procurement cost and the total quantity of items specified in an appropriation measure or included in the statement of managers or the governing committee report accompanying such law.
 (B)The term funding does not include— (i)direct spending;
 (ii)budget authority in an appropriation measure which funds direct spending provided for in other law; (iii)any existing budget authority canceled in an appropriation measure; or
 (iv)any restriction or condition in an appropriation measure or the accompanying statement of managers or committee reports on the expenditure of budget authority for an account, program, project, or activity, or on activities involving such expenditure.
 (8)WithholdThe terms withhold and withholding apply to any executive action or inaction that precludes the obligation of funding at a time when it would otherwise have been available to an agency for obligation. The terms do not include administrative or preparatory actions undertaken prior to obligation in the normal course of implementing budget laws.
 1016.ExpirationOn October 1, 2028, the amendments made by A Fast-Tracked Executive Rescission Review (AFTERR) of Appropriations Act of 2018 shall be replaced by the provisions of part B of the Impoundment Control Act of 1974 as in effect immediately before the date of enactment of A Fast-Tracked Executive Rescission Review (AFTERR) of Appropriations Act of 2018..
		3.Technical and conforming amendments
 (a)Exercise of Rulemaking PowersSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended— (1)in subsection (a), by striking 1017 and inserting 1013; and
 (2)in subsection (d), by striking section 1017 and inserting section 1013. (b)Clerical Amendments (1)The last sentence of section 1(a) of the Congressional Budget and Impoundment Control Act of 1974 is amended to read as follows: Sections 1011 through 1016 of part B of title X may be cited as A Fast-Tracked Executive Rescission Review (AFTERR) of Appropriations Act of 2018..
 (2)Section 1017 of such Act (as redesignated) is amended by striking section 1012 or 1013 each place it appears and inserting section 1011 or 1019 and section 1018 (as redesignated) is amended by striking calendar and of continuous session. (3)Section 1019(c) of such Act (as redesignated) is amended by striking 1012 and inserting 1011.
 (4)Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the items relating to parts B and C (including all of the items relating to the sections therein) of title X and inserting the following:
					
						
							Part B—Congressional consideration of proposed rescissions and deferrals of budget authority and
			 obligation limitations
							Sec. 1011. Congressional consideration of proposed rescissions and deferrals of budget authority
			 and obligation limitations.
							Sec. 1012. Grants of and limitations on Presidential authority.
							Sec. 1013. Procedures for Expedited Consideration.
							Sec. 1014. Treatment of rescissions.
							Sec. 1015. Definitions.
							Sec. 1016. Expiration..
 (c)Effective DateThe amendments made by this Act shall apply to funding as defined in section 1015(8) of the Congressional Budget Act and Impoundment Control of 1974 in any Act enacted after the date of enactment of this Act.
 4.Approval measures consideredSection 314 of the Congressional Budget Act of 1974 is amended— (1)by redesignating subsections (b) through (e) as subsections (c) through (f) and by inserting after subsection (a) the following new subsection:
				
					(b)Adjustments for rescissions
 (1)Whenever an approval bill passes the House of Representatives, the Committee on the Budget shall immediately reduce the applicable allocations under section 302(a) by the total amount of reductions in budget authority and in outlays resulting from such approval bill.
 (2)As used in this subsection, the term approval bill has the meaning given to such term in section 1015.; and (2)in subsection (d) (as redesignated), by inserting or (b) after subsection (a).
			